Citation Nr: 1450547	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-02 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left wrist disability.  

2.  Entitlement to service connection for the residuals of a left third metacarpal fracture.

3.  Entitlement to an initial disability rating higher than 50 percent for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979, as well as subsequent service with the New Jersey National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In a December 2011 rating decision, the RO increased the Veteran's disability rating for bilateral pes planus to 50 percent, effective from the date of receipt of the service connection claim.  

In May 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's file.

The issue of entitlement to an initial increased rating for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not been diagnosed with either a current left wrist disability or any residual disability resulting from his in-service left third metacarpal fracture.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a left wrist disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013), 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for the residuals of a left third metacarpal fracture have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013), 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

An April 2010 letter satisfied the duty to notify provisions and also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was further informed of the need to show the impact of disabilities on daily life and occupational functioning.  

The Board further finds that all relevant facts have been properly developed and that all available evidence necessary for the equitable resolution of the issues decided on appeal has been obtained, including the Veteran's service treatment records and VA medical treatment records.  While the records related to the Veteran's reported 2008 National Guard left hand injury are not of record, the Board finds that given the lack of evidence of a currently-diagnosed left wrist or finger disability, efforts to obtain related treatment records are not warranted.  Likewise, efforts to obtain the Veteran's 2008 National Guard personnel records to ascertain whether this injury occurred during a period of federalized service, thereby entitling the Veteran to VA compensation for any related disability, are not warranted.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  A VA examination was conducted in July 2010, and the record does not reflect that this examination is inadequate for rating purposes, as the report reflects that the VA examiner conducted a comprehensive examination of the Veteran's left hand to ascertain the presence of any current left wrist or finger disabilities.  As no current left hand impairments were diagnosed during the examination, a medical opinion regarding the etiology of any such impairment was not provided.  

The Veteran also presented evidence at a Board hearing conducted during the pendency of the appeal.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  In the present case, the Veterans Law Judge who conducted the hearing  identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2) .

In sum, there is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  


Service Connection Claims

The Veteran asserts that he developed left wrist and finger disabilities as the result a left hand injury that he sustained during service.  

The Veteran's service treatment records from his period of active service reflect that in February 1979, the Veteran fell on ice and injured his left hand.  X-rays revealed a fracture of his left third finger.  As these injuries were incurred during a recognized period of active duty, the Veteran is entitled to service connection for any current residual disabilities resulting from these in-service injuries.

With regard to the Veteran's Board hearing testimony that he injured his left hand during a period of National Guard inactive duty for training (INACDUTA), the Board notes that a member of the National Guard serves in the federal military only when formally called into the military service of the United States. At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  For a period of National Guard service to be qualifying service for VA compensation benefits, the period of service must have when the National Guardsman was ordered into federal service under 38 U.S.C.A. §§ 316, 502, 503, 504, 505; 38 C.F.R. §§ 3.6(c), (d).  

The record does not currently indicate, and the Veteran does not assert, that this 2008 period of National Guard INACDUTA constitutes qualifying federalized service.  Further, as set forth below, the Veteran's claim must fail for lack of current diagnoses of any left hand impairments; thus, no further efforts are required to ascertain whether this period of service was federalized.

In order to establish service connection, the threshold requirement is evidence of a current diagnosis of the claimed disability, without which there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran has reported experiencing a current left hand impairment, as his hearing testimony and submitted statements reflect his report of experiencing left hand pain, stiffness, and weakness.  The Veteran is competent to report experiencing these symptoms, as they are capable of lay observation, and the Board finds the Veteran's reports to be credible, as there is no evidence of record contradicting his reports.  However, while the Veteran is competent to report his left hand symptomatology, rendering a diagnosis of a current left hand disability is a complex medical matter, requiring related expertise.  As the evidence does not indicate that the Veteran has any such expertise, his testimony is insufficient to decide the claim, and competent medical evidence is required.

The competent medical evidence of record consists of the Veteran's VA treatment records and a 2010 VA examination report.  The Veteran's VA treatment records. which are of record through August 2014, fail to reflect diagnoses of any left hand impairments.  Moreover, the VA examiner who examined the Veteran's left hand in 2010 concluded that the Veteran had no objective evidence of any left hand impairments, as a clinical examination of the left hand and x-rays performed at the time of the examination revealed no current abnormalities.  Thus, the record fails to establish any currently-diagnosed left wrist or left finger disabilities.

As the competent medical evidence of record fails to reflect diagnoses of any left hand impairments, the preponderance of the evidence is against the service connection claims for a left wrist disability and the residuals of a fracture of the left third metacarpal; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for a left wrist disability is denied.

Service connection for the residuals of a fracture of the left third metacarpal is denied.



REMAND

With regard to the Veteran's claim seeking a rating higher than 50 percent for his service-connected bilateral pes planus, this appeal arises from the Veteran's disagreement with the initial noncompensable rating assigned at the time service connection was granted.  During the course of the appeal, the RO increased the Veteran's disability rating to 50 percent, effective from the date of receipt of the service connection claim, as reflected in December 2011 rating decision.  In the notice accompanying this decision, the RO informed the Veteran that because he had been awarded the highest schedular rating available for pes planus, he had been awarded the full benefit sought, thereby extinguishing his appeal.  Accordingly, the Veteran was not afforded a related statement of the case.  However, given the potential for an extraschedular rating, the assignment of the maximum schedular rating is not considered a complete grant of benefits, and the Veteran must be afforded a statement of the case and allowed an opportunity to perfect an appeal of this issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case on the issue of entitlement to an initial disability rating higher than 50 percent for bilateral pes planus, to include on an extraschedular basis.  Inform the Veteran that if he wishes to have the Board consider this issue, he must file a timely substantive appeal (VA Form 9).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


